Case 1:19-cv-00296-RJJ-RSK ECF No. 1-6 filed 04/18/19 PagelD.41 Page 1of3

EXHIBIT D
19-cv-00296-RJJ-RSK ECF No. 1-6 filed 04/18/19 PagelD.42 Page 2of3

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BLozireel = zoos zOesy'ZLS ezerg'zs LEOLE'BS —B'69ZS ov iiz'ez$ she pl Sue, ApeOM, ONIISOO (ASVHO AABHO) - 806# SOD uesiey upg ques oY, S60/8: 980821001
BLOCIPCIZL ag yas SO'POr'eS *PEES'ZS © SSSSL'ELS © a"69ZS zeogr'szs sheq pL suas Aen ONIISOO (o07@ DO HEE!) - LOE# ISCO uasie7 ueLg muews qoy — g60L8 er0SZL001
BLOC/PZ/Z grams LeZesO1s -aLesg'zs  agTCE'SIS eL'E9zS eleol'ezs sheq pL SULUaL ApOaM ONIISOO (NNAd 109) 908# 1809 vesie] ueua mueyg qey: 9608 grOSZLOOL
BL0z/ Pe cepzrs GSOL'GS GETEEZS LL EWA'ELS «“AL60RS e6'ssr'szs sheg p} sual AoOM ONIISO9 (48 $3) SEH IS0D. vesie} ueug Tueywsg qo $6028. SvOSZLOOL
BLO%beeL erserg LLGLE'ELS -O6'ROP'SS © SE'SSP'SLS §—_P'ERES “eyOLS eS sheq pl Suna Apaan ONIISOD 3B HLOL - pOeH ISOD uesiey] weg muewos qoy: $6048 SPOSZLOOL
BLOz/LZZ —eganis ZOLY'LLS -67SEL'VS —-ZL"BA'LS zPENES se'Los'zes sheq p) SULA, ApOaM ONIISOO © ¥ HAZ} - e0E# ISO: uasieq ueLg ueys qoy — s60z8. ZposZLoo!
QOZZZ)—jozgzg —zU'go'LZs SyeDR'SS | BEEPO'SZS | e'SONS zerens'2s$  skeq pL Sue], ApI9@qA QNIISOD. (¥ VINVATASNNd 0021) - Z0e# 1800 vesie7 ueug mueyg doy $60Z8. oros2LooL
BLOZ/LZL gergug LESZSELS “bLveg'z$ LF OPL'S — BESS zoro0e'vzs sheg pL sual Anam ONIISO9 NOLLVLS HENOS Loe# ISOO uasie7 ueng Tues qoy S808 90602001
BLOzeL ls ezg Leise'ss za'eee'ts §—-@L-OL0'SS © -ov'o8gs LY Le6'eLs sheq p} Sue, Apoem Wed auo}syLeoH ANOAWAS ~ p1Z# SOO vesie] ueLg muey2g gow! gBLeLt: £8Z601001
BLOC «og ppis LEOSO'LIS Of6LZ'S | A'GPL'OLS = BL'G9zS LESvz'9zS sheq pL Sues AMOaN, ONIISOO ASTIWA NOONVS 8114 ISO uesiey ueNg mveugg qoy S608 eyyS0L001
BLOCZZL agg elves “ze'vge'zS —-AOGB'LS ~——-:OZ"S6Y'bs £8'96L'E1$ shed pt suual Apoam, QNIISOO. NANOIHO THOM AHL LV-ZZ1#1800 uasie) eng mueyg acy S608 92860001
BLOciPeleL  Lezes BLOBE'DIS SELLS  eO'sOz'ZS ~—zeegO'ZS Su'9er'ozs shed y} SWO APO - LL ed OUOISYWeOH WVHARWM- L1Z#t ISO uesie) uevg TUES GY 9BLELL pleecooot
BLOe/PeIeL — egorves LEIS VUES FREES Lv eLLZS ze'9e9' Les sheq pL Suual Apjeany ed eUOISYLeSH LS HOW $21 + 01Z#1SOD uasse7 UeLg mueyog qoy. 9BLELL ZLEecoooL
BL0z/PZ/t —greas 2500'S —Orest'rS Os'980'RS ~—-. Pe'OGES. Lozz'2z$ seq pt Sua] Apia Neg OUDIsYLeS}H QTSISSNYN - 60z# ISO vesiey uel Zueys dou, 9BLELE Lyeceooor
BLOCIPeIZL = areus IS PLLLLS “OGBIPOLS Se'ELOLLS SorEz'es —-'9SE'ZHS seg pi sue, Apjean meg sucsyBeS}H NIV NYOINAWY - 20Z# ISOD uasie] veg mews qoy? gBLELt soneeo00L
BbOzveet soos PLUERS —-WVOGNZS —-BFPSSUS _os'SzSIS Prels'6Ls shkeg pL suas Apjean wed auoisyyesy LS MIN - b0z# SOD uasie] ueLig mueuog qoy 98111 soeeeoo01
BL0Z/PZ/ZL ggg eggo0'9s JO'EV'ZS —9BLZS'SS CYSTS 67999'91$ sheq P| SUE AEM med euOISICDH 1S WuBOaS - 20z# S09 uesiey ueug mueyss qou 9glelt eoeec000L
BLOCILZIZL gazes ZSLeLLS “ESpal'Zs OL'SzO'CLS _eZ"60zS eh'66e" 12S shed pL SuueL Ao0M, ONIISOO SAO WLSAND - SZ1#1SOO uesue7 ueug MURYOS goy $6028 Leozeooor
6LOz//L agorzs —“vtgor'ZS «= pL 'OZLS «= Se'Z90'SS = BENS {00°E60"RL$ seg p) sua, ApaaM ONIISOO! BYVNDS VINIDUIA/DIGS - PSL41SOO uasie7 ueLg mueysg qoy. $608 9zoze000L
6L0z/z/L Se" 1623 LV9er'ss —_2OUS'ZS | -LL'ZEO'ZIS © pOTLETS poresz'ves skeq pL sual Apeam NI ISOD  SETUVHO § 001 - JS1# 809 uasiey ueug Zueygqoy $608 ezOZEO00L
BLOZZIZL —“oryyg ez00S'9S -yeIZE'ZS }©—«GENNR'TE ~—LSTLYL'9S ss 08h'a1$ sheg p} Sula AD92M ONE ISOO MBIANIV Id - 0914 1809 uasie7 ueug mueysqoy 9608 ZLoze000L
BLO pgeiig eSPzs'es  16S00'ZS | ENble'8S §~—BL"8BZS Ly PLo'Lzs sheq p} sway Arsen ONIISOD NAISSO¥ - LP1# IS0D uasue) ueLg mueyes doy 96048 sLozeo0oL
BLOcILeIZL  ezeeits L9s'N$ ZeLIO‘NS SresvOLS _guTLES'es 09' 29'S sheg pL sues AeA ONIISOD CUOINWLS - SPl# SOO uasiey uevg ZURYS GoYy S608 eLozeoooL
BLOZ/LZIZL —agrecs aLriz'ol$ + pe'ege'es —- ZO'OLO'SS = az'69zS zge9e'lz$ she pL SUUA! ABN, ONIISOO Wave SNINTA ~ PPL SOD uasse7 UeLg mueyoS doy $6048 ziozeooot
BLOZ/L/EL —ggrctig SS'S0e$ “ogRse'es Lueze'ss — ve'RESS. ez ZE0'02S shed pt Sue] ApaaMn “ONT ISOD HINBASS 867 ~ 9014 1S vasie] ueug Tueyg goy. S628 g00zE0001
BLO/LZZL og zg PEZ99'6S GrPSr'ZS  creso'rs Ps" aHS “12069918 sheg py} sua, ApoM, NI IS09 NOAV - 60H ISOD vesie7 weg muews qou = -S60z8 e00ze0001
BLOZILZIZL scons OPrILeS  9PSIL'ZS  _99'RG”'9S —_au6azs 9e°86} BLS she pL Sunes ApooM, ONI ISCO NOLXA + £60# ISOO uesiey ueUg mueyog qoy S608 zoozenoot
BLOezLZ/et —ogagis SPREOZIS “PeSIO'SS PERILS 90108 egeso'szs sheq pL suuay Apeom, ONT SOO: STIBHOOM MBN - LL0# 1809 uasie7 uevg mueyps qoy S608 9861€0001
BLOZ/LIZL —egrazis LEQGLILG go'eer'zS — esees'ss ~—- esTOENS els99'0zs sheq pi suveL Apeem: ONT ISOD LNOWHOWVT  $20# ISO uesue] ure Zueyps qoy S08 9661 E0001
BLOCILZIZL  ge-zyg OYSEL'8S GEREL'LES Pe'SGL'ES ~——-99'009'6S e9'z62' Les sheg p) Sua, ApDOM ONI SOO NMOLSINYOW - £90# S09 uesie] ueLg Tues qoy S608 $661£0001
BLOCILEIZE — ye'pors POZOP'LLS EG'EHES “CORSETS ZTLIES eeELL LS skeg p1 suey Aneem ONE ISOD NOLSTIVG - 9904 ISCO uesie} ueug muews dou $6028 9864e0008
BLOM sy 9s Ieeco'es 10'szo'zs ee L9'ZS —_OUeI'SS os ese'Sis skeq $1 Sule ADooM, ON} SOO Wud PF LSLE 1 P0# ISOO uesie] ueug Zuews qoy, — s60z8 zesLeooot
BLOZZIZL —ooryeg LL900'°9L$ eRIbS'zs ELOUZELS _zeTEES po'oes'zes sheq y} Suva, AyBOM ONI S00: LS LOIN - OPO# ISO 18660001
BLOC/Le/ZL garters OS vES'eS OFIEZ'4S -ze'POB'LLS _areEGs 92°692'22$ skeg p) SUUOL Apa ONIISOD AVONE $5 - 8Z0# ISCO 926+€0001
BLOeLZZL  peesig QO'LSS'ELS eels lo'esZS —_en'6RE'IS eser6'r2s sheq pL suas Apeom ONIISOO 95 LSVA - 9Z0# ISOD 26120004
BL0z/Z) pyaas LVESr'OlS <Lb'oro’es = gSore'as §=—spe'eESS. ZL LL8'02$ sheg y1 sui AooM, ONIISOD QUOSLYVH - 2Z0# 1SO9 696/£0001
6LOZ/ZIL orzez$ Le'9eze'Z1$ _00°0$ WZ —-ee'aGG'LS Sl9z9'1z$ shed pi SULaL ADaaM ONI1SO9 LLANTWM 8 HIE - 010# ISD £96+20001
6LO/ZiL zszszs LOESLOS «= ORLEBIS §©=L'Eae'9S «688s 9g iz0'al$ shed >) suLal ApaaM ONT ISOO AMNLS3HO 8 Hip - 00H ISO gs6le0001

suvojjues “Reg ‘o'd zZ 4940 xe XL juneury que1ing "“eauejeg nes os suey ar su08 1, QS3q2aUEIsND =—- HOW HeUCIBoy JBy 307 #4 Ol sewoysng

 

 
19-cv-00296-RJJ-RSK ECF No. 1-6 filed 04/18/19 PagelD.43 Page 3 of 3

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2S e8e'Seeils a : : / S . soNviva ciozzzi

LODV duOd g/-rc9¢ anvs ays anys onoss'zes on'096'z6$ sheq 2 sway Apa0a\ ONI ISOS UELLNSO LuOddNS - SOO XAY ez00s60ze
BLOZL gazes eeseis ovizezs veuee'zs  ‘zreal'ss iveLo'sis skeq pL sual ADOOM, ONIISO9 LNIOaUBAIY - 6204 1809 uesse7 veUg muews gow. $608 azooseoze
BLOZPeIE ong eg'ese's$ -SLBIGLS © _LO'PEO'NS «6B LLE'ZS rO'RLt'6Ls sheQ pL SuLaL ABM ONT ISOO: NHOBUVAA - EPi# ISO uesiey ueug ques qoy: se0ze pLooseozs|
BLOzPZ/eL ong zezes'ss —zSle'es | I'ese'ss «Ot HLS. 99°S0S'6LS sheg ph SWI31 ADOM ONE ISOO USINSO SIONITII- $014 S00 uasie] vena muews qoy, — s60z8 110086028
BL0e/PeIL = ggag LgZI9'GS STALLS LVZpe'9s = aTeRLS sggieozs sheg py} SuueL AEM ONIISOD. SOUNOW 183M - 8804 S09 vesiey uepg Tweysg qoy $6028 goooseoze
BLOePeIZL  pe-vzig ZLZV'NS OLPCO'RIS €ZZOI'SS LET'S —-zrigo'sss skeQ pL sue] ApEOAA ONI SOD NOLONIHSWM 8 NEDINVUd - 7S0# ISO uesie7 ueUg zuews gow, 6022 sovos60z9
BLOZPZIEL eseiis zozve'ss OressZS eg'Sse'ss  ggraz0'zs €7'8z9'SL$ sheq pt Sua] ApeOM ONI1SOO NVOIHOIN OS - 6P0# ISOD uesiey ueug ZueyDg qoy _S60LE coo0s6oz9|
BLOePeeE arias wosses ieesr'es geass ce OL'ZS eg 062'LIS. sheq pL suns ApieeM ONT ISOD) NALNIO YAOUNE - dOHD - OLF# ISOO uesie] ueug murs qoy —-s60z8 96092001
BLOCIPZIEL “ogeyig zeoszl$ -LL16O'SS = aA GLB'yS = OF'ALE'ZS 9° p66'82S sheq pL SULOL ADAM, ONI SOO NV901 9 TWNIWMAL SLE# ISOD uesie) ueLg mueypg qoy S608 epoeszoor
BLOz/PIeL copog = sees o0'os 000s 000s es'c01s sheg pL sues AooM ONI S09 BVO Wuvd COOH - ZICH SOO uesie7 UeLg Zweyg goy, S608 eL6LozooL
BL0ZrZiZl goes ss ggoer'els ye'seo'es © a'BLE'SIS §~— OS DOSS LEOve' tes sheg p) suuaL A9oM, QNIISOD  AUVSSININOD NOLSOS - L064 1809 uesie3 ueNg queysg qou: S608 297261001
BL02/PZiZL eras orrsszls GS99C%S gLuzZs'ss —ea'zaz'es BEL Les sheq pL sua Aaa, ONIISOD AUVSSININOD AN - 206# 1S09 uasiey ueug nueyws qoy. 96028 LbLseLooL
BLOZ/PeIeL  ezzts SeOro'es O0'rEO'zS —_SO'eEDS z9'729'rS zgoee'ols shea py suuay AiaaM ONT ISOO SNONVOS - LLE# ISOD vasiey veg mueyps qoy: $6028 geae6001
BLO0z/PeIeL agg Boris LPLIVIS = LOLeeZS_zeLLES 60'Szy' bls she pi suual ADOaNr ONIISOO STIIW N39 - 60E# SOD uasiey ueUg mueysg qo S60ze pSt9ZLOOL

 

 
